                                                                Case 2:17-cv-00473-KJD-PAL Document 43 Filed 10/04/18 Page 1 of 3



                                                            1   GEISENDORF & VILKIN, PLLC
                                                                Charles L. Geisendorf, Esq. (6985)
                                                            2
                                                                2470 St. Rose Parkway, Suite 309
                                                            3   Henderson, Nevada 89074
                                                                Tel: (702) 873-5868
                                                            4   Email: charles@gvattorneys.com
                                                            5
                                                                Attorney for Saticoy Bay LLC Series 1218 Coach

                                                            6
                                                                                                UNITED STATES DISTRICT COURT
                                                            7

                                                            8                                       DISTRICT OF NEVADA
2470 St. Rose Parkway, Suite 309 Henderson, Nevada 89074




                                                            9
                                                                 THE BANK OF NEW YORK MELLON FKA                      Case No.: 2:17-cv-00473-KJD-PAL
                                                           10
                                                                 THE BANK OF NEW YORK, AS TRUSTEE
         Phone: 702.873.5868 § Fax: 702.548.6335




                                                           11    FOR THE CERTIFICATEHOLDERS OF THE
            GEISENDORF & VILKIN, PLLC




                                                                 CWABS INC., ASSET-BACKED
                                                           12    CERTIFICATES, SERIES 2006-22,
                                                                                                                      MOTION TO REMOVE ATTORNEY
                                                           13
                                                                                  Plaintiffs,                         FROM ELECTRONIC SERVICE LIST
                                                           14
                                                                 v.
                                                           15

                                                           16
                                                                 THE MEWS HOMEOWNERS
                                                                 ASSOCIATION; SATICOY BAY LLC SERIES
                                                           17    1218 COACH; HOMEOWNERS
                                                                 ASSOCIATION SERVICES, INC,
                                                           18

                                                           19                 Defendants.

                                                           20
                                                                       Saticoy Bay LLC Series 1218 Coach substituted Michael F. Bohn, Esq. of Law Offices of
                                                           21

                                                           22   Michael F. Bohn, Esq., Ltd., as its attorneys in the above-entitled matter in place and stead of

                                                           23   Charles L. Geisendorf, Esq., of the law firm Geisendorf & Vilkin, PLLC.
                                                           24
                                                                       Charles L. Geisendorf, Esq. no longer represents Saticoy Bay LLC Series 1218 Coach
                                                           25
                                                                and has no further need to receive CM/ECF notifications in this case.
                                                           26
                                                                       The undersigned respectfully requests the court remove Charles L. Geisendorf, Esq.,
                                                           27

                                                           28   from the electronic service list in this action. All future correspondence, papers, and future

                                                                                                          1
     Case 2:17-cv-00473-KJD-PAL Document 43 Filed 10/04/18 Page 2 of 3



 1   notices should continue to be directed to Michael F. Bohn, Esq.
 2
            Dated this 4th day of October, 2018.
 3

 4                                                 GEISENDORF & VILKIN, PLLC
 5

 6
                                                   By: /s/ Charles L. Geisendorf
 7                                                   Charles L. Geisendorf, Esq.
 8                                                   Nevada Bar No. 6985
                                                     2470 St. Rose Parkway, Suite 309
 9                                                   Henderson, NV 89074
                                                     Tel: (702) 873-5868
10

11

12

13
                                         COURT APPROVAL
14

15          IT IS SO ORDERED:
16

17
                    October 9, 2018
            DATED: __________________
18

19

20
                                                   _____________________________________
21                                                 UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28

                                             2
     Case 2:17-cv-00473-KJD-PAL Document 43 Filed 10/04/18 Page 3 of 3



 1                                    CERTIFICATE OF SERVICE
 2

 3          I hereby certify that on this 4th day of October, 2018, I electronically transmitted the

 4   above MOTION TO REMOVE ATTORNEY FROM ELECTRONIC SERVICE LIST to the
 5
     Clerk’s Office using the CM/ECF System for filing and transmittal of a Notice of Electronic
 6
     Filing to all counsel in this matter; all counsel being registered to receive Electronic Filing.
 7

 8

 9
                                                    /s/ Charles L. Geisendorf_________________
10
                                                    An employee of Geisendorf & Vilkin, PLLC
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                3
